AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations                                         FILED
                                                                                                            ----------
                                                                                                               MAR 0 1 2019
                                    UNITED STATES DISTRICT COUR"
                                                                                                            '--------·-
                                           SOUTHERN DISTRICT OF CALIFORNIA                               CLERK US DIS fHICl COURT
                                                                                                      SOUTHERN fJISTRICI OF CALIFORNIA
             UNITED STATES OF AMERICA                                JUDGMENT IN ACRI                 =-. T -GASE-·-····•"'''""'   DEPUTY
                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November l, 1987)
                               v.
          OSCAR JAVIER NOLASCO-TELLEZ                                   Case Number:        15CR1835-DMS

                                                                     Paul Barr FD
                                                                     Defendant's Attorney
REGISTRATION NO.               34660198

o·
THE DEFENDANT:
~ admitted guilt to violation ofallegation(s) No.            1-4 (Judicial Notice taken)


                                                          -------------- after denial of guilty.
 D   was found guilty in violation of allegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                   Nature of Violation
           1-4                      Committed a federal, state, or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                      March 1 2019
                                                                      Date of Imposition of Sent~


                                                                                 6-~<b"•
                                                                      HON. Dana M. Sabraw
                                                                      UNITED STATES DISTRICT JUDGE




                                                                                                                  15CR1835-DMS
        ,    <




'
    .       AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

            DEFENDANT:                  OSCAR JAVIER NOLASCO-TELLEZ                                            Judgment - Page 2 of 2
            CASE NUMBER:                15CR1835-DMS

                                                               IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
             EIGHTEEN (18) MONTHS, consecutive to sentence in 18cr2116-DMS.




             D        Sentence imposed pursuant to Title 8 USC Section 1326(b).
             D        The court makes the following recommendations to the Bureau of Prisons:




                 D    The defendant is remanded to the custody of the United States Marshal.

                 D    The defendant shall surrender to the United States Marshal for this district:
                      D    at                                              on
                      D    as notified by the United States Marshal.

                      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
                 D
                      Prisons:
                       D   on or before
                       D    as notified by the United States Marshal.
                       D    as notified by the Probation or Pretrial Services Office.

                                                                     RETURN
                 I have executed this judgment as follows:

                      Defendant delivered on


                 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                UNITED STATES MARSHAL



                                                   By                    DEPUTY UNITED STATES MARSHAL




                                                                                                                   15CR1835-DMS
